FERGUSON, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
The accused was convicted of a number of housebreakings and two larcenies, in violation of Articles 130 and 121, Uniform Code of Military Justice, 10 USC §§ 930 and 921, respectively. All of his offenses, save one, involved civilian victims and occurred in the civilian community. The sole exception was housebreaking into the civilian residence of a Marine officer, otherwise unconnected with the accused. In my opinion, this single circumstance is too slender a nexus to deny the accused his right to indictment and jury trial under O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969), and United States v Borys, 18 USCMA 547, 40 CMR 259. I concur with Judge Darden in his reversal and dismissal of those charges involving civilian victims. However, I disagree with his view that the housebreaking involving the civilian residence of a Marine Corps officer was “service connected.”
I find it difficult to believe that there is an identifiable military interest in the off-base residence of a serviceman, when this Court has already held that such interest is nonexistent where an offense has been committed off base against a serviceman’s dependents. United States v Borys, supra; United States v Henderson, 18 USCMA 601, 40 CMR 313. See also my dissent in United States v Rego, 19 USCMA 9, 41 CMR 9.
Since the offense was cognizable in the. State court of California and “did not involve any question of the flouting of military authority, the security of a military post, or the integrity of military property,” it was not triable by military court-martial. O’Callahan v Parker, supra, 395 US, at page 274. In order for a crime to be cognizable by a court-martial, it “must have been committed under such circumstances as to have directly offended against the government and discipline of the military state.” (Emphasis supplied.) Winthrop’s Military Law and Prec*13edents, 2d ed, 1920 Reprint, pages 723-724. (See footnote 19, O’Callahan v Parker, supra.) Such is not the case here.
I would reverse and dismiss all of the findings of guilty and order the charges and specifications dismissed,